UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1645



In re:   GARY DARNELL WILLIAMS,



                Petitioner.



    On Petition for Writ of Mandamus.       (3:10-cr-00105-REP-2)


Submitted:   November 18, 2014              Decided:    December 2, 2014


Before NIEMEYER and     GREGORY,   Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary Darnell Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary     Darnell   Williams    petitions       for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion filed pursuant to 28 U.S.C. § 2255 (2012).                       He

seeks an order from this court directing the district court to

act.   Our review of the district court’s docket reveals that the

district court ruled on Williams’ § 2255 motion by order entered

August 5, 2014.       Accordingly, because the district court has

recently decided Williams’ case, we deny the mandamus petition

as moot.      We grant leave to proceed in forma pauperis.                     We

dispense   with     oral   argument   because      the    facts       and   legal

contentions   are    adequately   presented   in    the   materials         before

this court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                      2